******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     STATE OF CONNECTICUT v. PATRICK S.
                 REDMOND
                 (AC 36831)
               Gruendel, Prescott and Pellegrino, Js.
     Argued September 10—officially released December 8, 2015

   (Appeal from Superior Court, judicial district of
              Litchfield, Ginocchio, J.)
   Rachel M. Baird, with whom, on the brief, was Mitch-
ell Lake, for the appellant (Patrick C. Redmond).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, was David S. Shepack, state’s
attorney, for the appellee (state).
                          Opinion

  PELLEGRINO, J. Patrick C. Redmond (Redmond),
the father of the defendant, Patrick S. Redmond1 (defen-
dant), appeals from the judgment of the trial court deny-
ing his motion for the return of seized property. On
appeal, Redmond claims that the court improperly (1)
concluded that the seized property met the statutory
definition of contraband in General Statutes § 54-36a
and (2) disposed of the property without giving him
proper notice and an opportunity to be heard. We con-
clude that this court lacks jurisdiction to decide the
merits of the appeal because Redmond was not a party
to the underlying proceeding. Accordingly, we dismiss
the appeal.
   The defendant entered a guilty plea to one count of
possession with intent to sell in violation of General
Statutes § 21a-277 (b) and an Alford plea2 to one count
of illegal transfer of a pistol or revolver in violation
of General Statutes § 29-33. A condition of the plea
agreement was that guns and ammunition seized during
the search of the defendant’s residence be forfeited to
the state and destroyed. Money seized during the search
was ordered forfeited to the state pursuant to an in rem
proceeding under General Statutes § 54-36h. State v.
$7,878.05 (Patrick Redmond), Superior Court, judicial
district of Litchfield, Docket No. CV-13-4013067-S
(December 10, 2013). After the defendant was sen-
tenced pursuant to the plea agreement, Redmond filed
a ‘‘Motion for Stay of Order of Destruction and Return
of Seized Property’’ in the criminal action. Redmond
claimed to be the owner of the firearms and argued
that General Statutes § 54-33g gave him a right to notice
of any forfeiture proceeding concerning the firearms.
The trial court denied the motion for the return of the
property, but granted the motion to stay the destruction
of the sixteen firearms, one magazine, and ammunition
pending an appeal. This appeal followed.
  On November 6, 2014, the state filed a motion to
dismiss the appeal for lack of jurisdiction. On February
18, 2015, this court denied the motion to dismiss without
articulation. Additional facts will be set forth as nec-
essary.
  Two cases are particularly relevant to our analysis:
State v. Salmon, 250 Conn. 147, 163, 735 A.2d 333 (1999),
and State v. One or More Persons over Whom the Court’s
Jurisdiction Has Not Yet Been Invoked, 107 Conn. App.
760, 946 A.2d 896, cert. denied, 289 Conn. 912, 957 A.2d
880 (2008). In Salmon, our Supreme Court articulated
a bright line test for an appellant to establish a right to
appellate review by direct appeal. The appellant must
establish: (1) it was a party to the underlying action;
(2) it was aggrieved by the trial court decision; and (3)
the appeal is from a final judgment. State v. Salmon,
supra, 163. The court noted that a bright line test will
‘‘aid litigants, who wish to challenge trial court orders
through the appellate process, to determine the proper
procedural method for such a challenge—an appeal, or
a writ of error.’’ Id., 164. The court defined ‘‘party’’ as
‘‘[one] by or against whom a legal suit is brought . . .
the party plaintiff or defendant . . . .’’ (Internal quota-
tion marks omitted.) Id., 154. In Salmon, the appellant
was a bondsman who took issue with the trial court’s
denial of his motion for a rebate of the bond forfeiture
and a release from the bond. Id., 151. Our Supreme
Court held that the bondsman did not have a right
to appeal under General Statutes § 52-263 because the
bondsman was not a party to the underlying criminal
action. Id., 149.
  This court addressed the question of party status in
State v. One or More Persons over Whom the Court’s
Jurisdiction Has Not Yet Been Invoked, supra, 107
Conn. App. 760. In that case, the plaintiff in error had
purchased a pair of andirons at a public auction. Id.,
761. The andirons were later seized by the police, who
claimed that they were stolen property. Id. The police
had initiated a criminal investigation into the theft of
the property, but no charges had been brought against
any person. Id., 766. The plaintiff filed a motion for the
return of the property, which the trial court denied. Id.,
763. When the plaintiff filed his motion, there was no
judicial proceeding of any nature underway. Id., 766.
Following the denial of his motion, the plaintiff filed a
writ of error challenging the judgment. Id., 763.
  This court concluded that the plaintiff initiated a
judicial proceeding in the trial court when he filed his
motion for the return of the property, and we referenced
this conclusion multiples times. Id., 766, 767, 768. We
stated that the fact the plaintiff was not a party to any
criminal proceeding relating to the property was of
no consequence to our analysis because there was no
underlying criminal proceeding. Id., 766–67 n.5. This
court held that the plaintiff could have sought appellate
review of the judgment by way of a direct appeal. Id.,
761. We therefore dismissed the writ of error as proce-
durally improper. Id., 768.
   The present case is more analogous to Salmon than
it is to State v. One or More Persons over Whom the
Court’s Jurisdiction Has Not Yet Been Invoked, supra,
107 Conn. App. 760. Unlike the plaintiff in error in that
case, Redmond did not initiate a proceeding when he
filed his motion for the return of property. The underly-
ing criminal case and the civil in rem proceeding were
already pending. Redmond, who was not a party to the
defendant’s criminal case, filed his motion for the return
of the firearms under the docket number for the crimi-
nal case, which is analogous to what the bondsman did
in State v. Salmon, supra, 250 Conn. 151. Salmon makes
clear that under these circumstances, Redmond is not
considered a ‘‘party’’ to the underlying action for pur-
poses of filing an appeal in accordance with § 52-263.
   Redmond also purports to appeal from the in rem
action for the seized money, as this docket number is
also listed on his appeal form. Redmond has never made
any claim that he is the rightful owner of the seized
money, other than unsubstantiated statements in his
brief that he may have some interest in the money, and
he was not a party to the in rem action. The in rem
action did not concern the firearms; thus, Redmond
was not aggrieved by the forfeiture at issue in that
matter. Therefore, this court lacks jurisdiction to hear
his appeal from that judgment.
  Accordingly, we will not consider the other issues
raised by Redmond because we lack subject matter
jurisdiction.
      The appeal is dismissed.
      In this opinion the other judges concurred.
  1
   Patrick S. Redmond is not a party to this appeal.
  2
   See North Carolina v. Alford, 400 U.S. 25, 37, 91 S. Ct. 160, 27 L. Ed. 2d
162 (1970).